                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 PHILIP J. CHARVAT on behalf of himself         :
 and others similarly situated,                 :
                                                :
                Plaintiff,                      :     Case No. 2:14-cv-02205
                                                :
        v.                                      :     Judge George C. Smith
                                                :
 NATIONAL HOLDINGS CORPORATION                  :     Magistrate Judge Elizabeth Preston Deavers
 d/b/a NATIONAL SECURITIES,                     :
                                                :
                Defendant.                      :


 PHILIP J. CHARVAT on behalf of himself         :
 and others similarly situated,                 :
                                                :
                Plaintiff,                      :     Case No. 2:16-cv-00120
                                                :
        v.                                      :     Judge George C. Smith
                                                :
 SHAMPAN LAMPORT LLC,                           :     Magistrate Judge Elizabeth Preston Deavers
                                                :
                Defendant.                      :

                             REPORT AND RECOMMENDATION

       This matter having come before the Undersigned on Plaintiff’s motion for final approval

(the “Motion for Final Approval”) of a proposed class action settlement (the “Settlement”) of the

above-captioned action (the “Action”) between Plaintiff Phillip J. Charvat and Defendants

National Holdings Corporation (“National Holdings”) and Shampan Lamport LLC (“Shampan

Lamport”), pursuant to the parties’ Settlement Agreement (the “Agreement” or the “Settlement

Agreement”), and having duly considered all papers filed and arguments presented, the

Undersigned hereby finds as follows:

       1.     Unless defined herein, all defined terms in this Report and Recommendation have

the respective meanings set forth in the Agreement.
       2.      This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Settlement Class Members.

       3.      The Court preliminarily approved the Settlement Agreement and entered the

Preliminary Approval Order on May 24, 2019, and notice was given to all members of the

Settlement Class under the terms of the Preliminary Approval Order.

       4.      The Undersigned has read and considered the papers filed in support of the Motion,

including the Settlement Agreement and the exhibits thereto, the arguments submitted on behalf

of the Plaintiff, Settlement Class Members, and Defendants, and supporting declarations. The

Court has not received any objections from any person regarding the Settlement. The Undersigned

held a hearing on September 25, 2019, at which time the parties were afforded the opportunity to

be heard in support of or in opposition to the Settlement Agreement. Furthermore, the Undersigned

finds that notice under the Class Action Fairness Act was timely and properly effectuated on May

24, 2019, and that ninety (90) days have passed without comment or objection from any

governmental entity.

       5.      Based on the papers filed with the Court and the presentations made to the

Undersigned at the hearing, the Undersigned now recommends final approval of the Settlement

and finds that the Settlement is fair, adequate, reasonable, and in the best interests of the Settlement

Class. This finding is supported by, among other things, the complex legal and factual history of

the Action, the fact that the Settlement is the result of arm’s-length negotiations presided over by

a neutral mediator, and the settlement benefits being made available to Settlement Class Members.

       6.      Under Federal Rule of Civil Procedure 23(c), the Undersigned now recommends

certification of, for settlement purposes only, the following “Settlement Class.”

       All persons residing in the United States (i) to whom a registered representative of
       National Securities affiliated with Sharpco International, Inc. made more than one


                                                   2
       call within a 12-month period to solicit the purchase of any product or service sold
       or offered by National Securities (ii) to a residential phone number (iii) that had
       been listed on the National Do Not Call Registry for at least 31 days (iv) from
       November 11, 2010 through May 24, 2019, and (v) limited to calls to telephone
       numbers on the “Class List,” excluding Class Counsel, Defendants’ Counsel, and
       any judge before whom the Action is assigned and members of the immediate
       family of such judge.

       7.      Under Federal Rule of Civil Procedure 23, Phillip J. Charvat is appointed as Class

Representative and the following are appointed as Class Counsel:

               Brian K. Murphy
               Jonathan P. Misny
               Murray Murphy Moul + Basil LLP
               1114 Dublin Road
               Columbus, Ohio 43215
               (614) 488-0400
               murphy@mmmb.com
               misny@mmmb.com

               Edward A. Broderick
               Broderick Law, P.C.
               99 High St., Suite 304
               Boston, MA 02110
               (617) 738-7080
               ted@broderick-law.com

               Matthew P. McCue
               Law Office of Matthew P. McCue
               1 South Ave., Third Floor
               Natick, MA 01760
               (508) 655-1415
               mmccue@massattorneys.net


       8.      With respect to the Settlement Class, the Undersigned finds that the prerequisites

for a class action under Federal Rules of Civil Procedure 23(a) and (b)(3) have been met, including

that the Settlement Class is sufficiently numerous, that there are questions of law and fact common

to members of the Settlement Class that predominate, that the claims of Plaintiff are typical of the

claims of the Settlement Class, that Plaintiff and Class Counsel adequately represent the interests


                                                 3
of the Settlement Class, and a settlement class action is a superior method of adjudicating this

Action.

          9.    The Undersigned has determined that the Notice given to the Settlement Class, in

accordance with the Notice Plan in the Agreement and the Preliminary Approval Order, fully and

accurately informed members of the Settlement Class of all material elements of the Settlement

and constituted the best notice practicable under the circumstances, and fully satisfied the

requirements of due process, Federal Rule of Civil Procedure 23, and all applicable law.

          10.   The Undersigned finds that proper and timely notice was provided to the

appropriate state and federal officials of the Settlement Agreement under the Class Action Fairness

Act of 2005, 28 U.S.C. § 1715.

          11.   All persons whose names were included on the list supplied by Class Counsel,

attached as Exhibit 1 to the Declaration of the Settlement Administrator, as having made timely

and valid requests for exclusion are excluded from the Settlement Class and are not bound by this

Report and Recommendation or any subsequent Order by the Court adopting it.

          12.   The Undersigned recommends that the Court order the Parties to the Settlement

Agreement to perform their obligations thereunder. The Settlement Agreement, including the

releases therein, are deemed incorporated herein as if explicitly set forth and, if this Report and

Recommendation is adopted, will have the full force of an order of this Court. Plaintiff, each and

every Settlement Class Member, and the remainder of the Releasing Parties (as defined in the

Settlement Agreement) fully, finally, completely, and forever, release, relinquish, acquit, and

discharge the Released Parties (as defined in the Settlement Agreement) against all Released

Claims, including all actual, potential, filed, known or unknown (including Unknown Claims),

fixed or contingent, claimed or unclaimed, asserted or unasserted, suspected or unsuspected,



                                                4
material or immaterial, matured or unmatured, hidden or concealed, disclosed or undisclosed,

accrued or unaccrued, direct or indirect, individual or representative, claims, counterclaims, suits,

debts, controversies, promises, losses, sums of money, covenants, assertions, allegations,

contentions, actions, demands, liabilities, rights, causes or rights of action, contracts or agreements,

extra-contractual claims, damages, punitive, exemplary, or expenses, costs, attorneys’ fees and or

obligations of any kind or nature whatsoever, whether in law or in equity, based on the TCPA or

any other federal law, state law, municipal law, statutory or common law, territorial law, foreign

law, contract, regulatory promulgation (including, but not limited to, any opinion or declaratory

ruling), or any other law, rule, or regulation, against the Released Parties, or any of them, arising

out of or relating in any way to telemarketing calls allegedly by or on behalf of National Holdings,

National Securities, and/or Shampan Lamport promoting products or services sold by or through

National Securities or National Holdings. This includes, but is not limited to, any telemarketing

calls by or on behalf, or purporting to act on the behalf, of National Holdings, National Securities,

and/or Shampan Lamport promoting products or services sold by or through National Securities

or National Holdings alleged to violate the TCPA, one or more numbers registered with any

state do-not-call list, internal do-not-call list(s), or any federal or state unfair and deceptive practice

statutes, invasion of privacy, and/or conversion. The Released Claims include any and all claims

that were brought or could have been brought in the Action.

        13.     The Plaintiff and all Settlement Class have acknowledged that the Released Claims

may include claims, rights, demands, causes of action, liabilities, or suits that are not known or

suspected to exist. The Plaintiff and all Settlement Class Members nonetheless release all such

Released Claims against the Released Parties. Plaintiff and the Releasing Parties understand and

acknowledge that they have expressly waived and relinquished, to the fullest extent permitted by



                                                    5
law, the provisions, rights and benefits of § 1542 of the California Civil Code, which provides as

follows:

           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
           AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
           HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
           THE DEBTOR.

Plaintiff and the Releasing Parties understand and acknowledge that they have waived any and all

provisions, rights and benefits conferred by any law of any state or territory of the United States,

or principle of common law, or the law of any jurisdiction outside of the United States, which is

similar, comparable or equivalent to § 1542 of the California Civil Code. Plaintiff and the

Releasing Parties understand and acknowledge they may discover facts in addition to or different

from those that they now know or believe to be true with respect to the subject matter of this

release, but that it is their intention to finally and forever settle and release the Released Claims,

notwithstanding any Unknown Claims they may have.

       14.     The Undersigned recommends dismissal of this Action with prejudice and without

costs (except as otherwise provided herein and in the Settlement Agreement) as to Plaintiff and all

Settlement Class Members. The Undersigned recommends adjudgment that the Releasing Parties,

and each of them, have fully, finally, and forever released, relinquished, and discharged all

Released Claims against the Released Parties.

       15.     The Releasing Parties are forever barred and permanently enjoined from directly,

indirectly, representatively, or in any other capacity filing, commencing, prosecuting, continuing,

litigating, intervening in, participating in as class members or otherwise, or receiving any benefits

or other relief from, any lawsuit, any arbitration, or any administrative, regulatory, or other

proceeding against any of the Released Parties in any jurisdiction based on or relating in any way

to the Released Claims, and the Releasing Parties are forever barred and permanently enjoined

                                                  6
from filing, commencing, or prosecuting any lawsuit individually or as a class action against any

of the Released Parties (including by seeking to amend a pending complaint to include class

allegations or by seeking class certification in a pending action in any jurisdiction) based on or

relating in any way to the Released Claims.

       16.     The Undersigned further recommends adjudgment that the above described

releases and the Settlement Agreement will be binding on and have res judicata and preclusive

effect in all pending and future lawsuits or other proceedings maintained by or on behalf of the

Releasing Parties. The Released Parties may file the Settlement Agreement, this Report and

Recommendation and/or any subsequent Order adopting this Report and Recommendation in any

action or proceeding that may be brought against them in order to support a defense or

counterclaim based on principles of res judicata, collateral estoppel, release, good faith settlement,

judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar

defense or counterclaim.

       17.     The benefits and payments described in the Agreement are the only consideration,

fees, and expenses Defendants or the Released Parties shall be obligated to give to the Class

Representative, Settlement Class Members, and Class Counsel in connection with the Agreement,

the Released Claims, and the payment of attorneys’ fees and expenses.

       18.     The Undersigned recommends that the Court retain jurisdiction over: (a)

implementation and enforcement of the Settlement Agreement until the final judgment

contemplated hereby has become effective and each and every act agreed to be performed by the

parties hereto pursuant to the Settlement Agreement has been performed; (b) any other action

necessary to conclude the Settlement and to administer, effectuate, interpret, and monitor

compliance with the provisions of the Settlement Agreement; and (c) all parties to this Action and



                                                  7
Settlement Class Members for the purpose of implementing and enforcing the Settlement

Agreement.

       19.     The Undersigned recommends approval of the payment of attorneys’ fees to Class

Counsel in the amount of $108,333.00 plus their costs and expenses of $37,154.71. This amount

shall be paid from the Settlement Fund in accordance with the terms of the Settlement Agreement.

The Undersigned, having considered the materials submitted by Class Counsel in support of final

approval of the Settlement and their request for attorneys’ fees, costs, and expenses, and in

response to any filed objections thereto, finds the award of attorneys’ fees, costs, and expenses

appropriate and reasonable, and the Undersigned notes that the class notice specifically and clearly

advised the class that Class Counsel would seek the award. Defendants shall not be responsible for

and shall have no liability with respect to allocation among Class Counsel, and/or any person who

may assert a claim thereto, of attorneys’ fees and expenses awarded by the Court.

       20.     The Undersigned recommends approval of the incentive fee payment of $10,000

for Plaintiff Phillip J. Charvat and specifically finds such amount to be reasonable in light of the

service performed by Plaintiff for the class. This amount shall be paid from the Settlement Fund

in accordance with the terms of the Settlement Agreement.

       21.     The Settlement Agreement and this Report and Recommendation, as well as any

Order adopting this Report and Recommendation are not admissions of liability or fault by

National Holdings, Shampan Lamport, or the Released Parties, or a finding of the validity of any

claims in the Action or of any wrongdoing or violation of law. The Agreement and Settlement are

not a concession by National Holdings, Shampan Lamport, or the Released Parties, and neither

this Report and Recommendation, any Order adopting this Report and Recommendation and final

Judgment, nor any of the terms or provisions, nor any of the negotiations or proceedings connected



                                                 8
with it, shall be offered as evidence or received in evidence or used in any way in any pending or

future civil, criminal, or administrative action or any other proceeding to establish any liability or

wrongdoing of, or admission by, National Holdings, Shampan Lamport, or the Released Parties.

Notwithstanding the foregoing, nothing in this Report and Recommendation, any subsequent

Order adopting this Report and Recommendation or Judgment shall be interpreted to prohibit the

use of this Report and Recommendation, any subsequent Order adopting this Report and

Recommendation and Judgment in a proceeding to consummate or enforce the Agreement, or to

defend against the assertion of Released Claims in any other proceeding. All other relief not

expressly granted to the Settlement Class Members is denied.

       22.     The Parties are authorized without further approval from the Court to agree upon

such modifications of the Agreement and all exhibits thereto as shall be consistent in all respects

with this Report and Recommendation and do not limit the rights of Class Members.

       23.     The Undersigned recommends that final judgment should be entered and that there

is no just reason for delay in the entry of final judgment as to Plaintiffs and Defendants.

Accordingly, the Undersigned hereby RECOMMENDS that the Settlement and the findings

herein be approved.




                                                  9
                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.


                                                _s/ Elizabeth A Preston Deavers______
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  10
